DETAILED ACTION
Status of the Claims
Claims 1, 4-8, and 10-20 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 09/20/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Claim Rejection(s) – 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 4-8, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns “new matter.”
Claim 1 has been amended to recite “wherein the substrate is selected from the group consisting of a magnetic bead, an agarose bead, a styrene polymer particle, and a dextran polymer particle”, however, the specification as originally filed does not provide adequate written description support for this limitation.  Note that as per MPEP 2111.03, the traditional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim.  Therefore, each substrate can only consist of one substrate and four polypeptides.  Substrates such as streptavidin, being tetrameric, can bind four biotinylated ligands.  However, magnetic, agarose, and polystyrene polymer beads are generally engineered to bind many more ligands.  Applicants cite MyOneTM Streptavidin T1 Dynabeads® and dextramers in para 0164.  Note the attached Invitrogen document (Invitrogen, 2011, Dynabeads® MyOneTM Streptavidin T1 product sheet), which cites “typical” binding capacity per milligram of Dynabeads® (e.g. ~20 µg antibody or dsDNA per milligram beads, as per Table 2) and/or Bethune et al. (Biotechniques, 2017, 62:123-130, cited in the IDS of 11/20/2020), which cites >4 pMHC molecules per dextramer (e.g. as per Fig. 1A).  The disclosure as originally filed does not describe how to limit binding to four polypeptides per substrate when using a magnetic bead, an agarose bead, a styrene polymer particle, and a dextran polymer particle.  Therefore, the invention as claimed lacks sufficient written description support to convey that Applicant was in possession of it as of the effective filing date.
Claims 4-8 and 10-20 depend from claim 1 and are therefore similarly rejected.
Applicants are reminded, as per 37 C.F.R. 1.121, that no amendment may introduce new matter into the disclosure of an application, and that in accordance with MPEP § 2163(II)(A)(3)(b), when filing an amendment an applicant should show support in the original disclosure for new or amended claims.
MPEP §2163(I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP §2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.  
MPEP 2163.06(I) notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 
***
Response to Arguments
The 09/20/2022 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at pages 4-5 assert that “the instant specification clearly indicates that the substrate can be, for example, a magnetic bead, an agarose bead, a styrene polymer particle, and a dextran polymer particle”.  While this is true, the specification does not indicate that the plurality of particles of the invention each consists of only one substrate (which can be one of a magnetic bead, an agarose bead, a styrene polymer particle, and a dextran polymer particle) and only four polypeptides.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1675